 
Exhibit 10.1
 
ASTEA International Inc.
2018 Chief Operating Officer - North American Sales Compensation Plan
Years Ending December 31, 2018 and 2019




1.0
Overview:



The Astea Chief Operating Officer (COO) - North American Sales Compensation Plan
describes the incentive compensation payable to Astea's COO for selling Astea
products and services within North America.


1.1 Philosophy:


This Plan is based upon Net Recognized Revenue for software licenses sales and
SaaS Bookings for hosting transactions.  The sales commissions will be
determined in accordance with Section 2.1. Commission payments will be made in
accordance with Section 2.5.


1.2
Time Period in Effect:



This Plan is in effect from November 1, 2018 through December 31, 2019.  It is
subject to change by Astea's Chief Executive Officer or Chief Financial Officer,
at any time, with written notice.


Any question pertaining to the interpretation or administration of this Plan
will be settled by Astea's Chief Executive Officer and Chief Financial Officer
whose decision will be final and binding.




1.3
Eligibility:



The COO.


1.4 Conflict of Interest and Code of Conduct:


To be eligible to receive compensation under this Plan, Employee must abide by
the policies and practices set forth in the Astea Policy Manual describing
conflict of interest and other ethical obligations as well as Astea's Accounting
Rules Regarding Sales Contracts and Revenue Recognition and Astea's Software
Revenue Recognition Policy.
.
1.5
      Quota:



Employee's sales Quota, set forth on Exhibit B attached hereto, is based upon
Net Recognized Revenue for software licenses and SaaS Bookings for hosting
agreements.


2.0 Commissions:


2.1 Net Recognized Revenue Included for Commission Purposes:


A.
License commissions for perpetual licenses are calculated on Astea's Net
Recognized Revenue. Compensation rates apply to Astea Alliance, Astea FX and
related third party products.  Astea may release new products in the future and
modify commission rates associated with those products.



The maximum aggregate commission payable to Employee with respect to any single
transaction shall not be capped.









--------------------------------------------------------------------------------









 
Cumulative License/Hosted Bookings YTD
 
 
Category A
Licensed Products
 
Category B
Indirect Licenses
 
Category C
Hosted Solutions
0 to 33.33% of Quota
3.00%
2.00%
3.00%
33.34% to 66.67% of Quota
3.50%
2.50%
3.50%
66.68% to 100% of Quota
4.00%
3.00%
4.00%
100.1% of Quota +
5.00%
4.00%
5.00%
       





The Employee, with written approval of Astea's Chief Executive Officer and Chief
Financial Officer, may decide to offer professional services at no charge as
part of the customer transaction.  The value of such revenue for which Astea
does not charge, is not commissionable. All revenue against which a commission
may be earned, is based on sales generated by the Sales Team who reports to the
COO.


Category A – Licensed Products: Commissions earned under this Plan, for Category
A licensed products sold in 2018 will be 3.5% of the net recognized revenue. 
The commission earned on sales in 2019, are calculated on a step basis as
detailed in the table above.  The accrual of eligible product bookings
throughout the Plan Year ends on the last day of the Plan Year and thereafter,
the cumulative booking begins to accrue for the next Plan year from a base of
zero.


To be fully commissionable, a sale must be made to either a new customer or a
new division of an existing customer.  A sale to a new customer means all
software sold to a customer new to Astea or all add-on sales that occur within
12 months of the date of the original sale.  In the event the time needed to get
a new customer fully implemented extends beyond 12 months, we will consider
extending the time to consider add-on sales as new sales and pay commissions
accordingly.


Add-on sales to an existing customer will be commissionable at 50% of the rate
that would have been paid on a new sale, based on the table above.  For example,
if an existing customer made a purchase of 20 additional licenses 2 years after
the original sale and the Employee has achieved 60% of his/her Quota for the
Plan Year his/her commission rate would be 1.75% (50% of the 3.5% rate the
Employee would be entitled to for a license sale to a new customer). 
Furthermore, this sale will not be considered towards Quota attainment.


To be commissionable at any rate (full or 50% as discussed in the preceding
paragraph), additional sales of licenses to existing customers must consist of
at least 10 additional named users.  Any sales of less than 10 licenses will
result in Employee not earning a commission for such sale. Exceptions to this
minimum must be approved by Astea's Chief Executive Officer or Chief Financial
Officer in writing.


In the event that maintenance is sold at a rate below VSOE (Vendor Specific
Objective Evidence) or maintenance is provided at no fee to the customer for
some period of time, the value of the discount or free support will be deducted
from the license fee for the purposes of determining Employee's sales
commission.


Category B – Sales Closed by Sales Team and Indirect Sales:  Commissions will be
paid on the Net Recognized Revenue on software licenses and the subscription fee
payable to Astea under a Hosted/SaaS arrangement sold by a member of your sales
team.  Any sales that were completed in 2018 will generate a commission equal to
2.5% of the commissionable amount.  For 2019 commission rates, please refer to
the table above.  Indirect sales include any sale in which an Indirect Account
is involved e.g. Six-Axe in France.  Deals are commissionable only for those
license and hosting/SaaS sales where Employee's sales team directly assisted in
the engagement.


Any question regarding the categorization of any maintenance or professional
services sold shall be determined jointly by Astea's Chief Executive Officer and
the Chief Financial Officer in their sole discretion.
 
 

--------------------------------------------------------------------------------

 


Category C – Hosted Solutions:  A hosted solution may also be called a cloud
based solution or a subscription agreement or a SaaS sale.  A Quota credit will
be provided in an amount equal to 80% of the total monthly fee multiplied by the
number of months for which the customer has purchased hosting services (e.g.
from Microsoft Azure).  For example, if a customer entered into a 2 year hosting
agreement and hosting was being provided by Azure and the hosting fee was $800
per month, Employee would receive Quota credit in the year of signing the
agreement in the amount of $15,360 (80% of ($800 x 24 months)) as long as the
agreement is in force.  In the event the customer terminates the hosting
agreement and pays a termination fee, the Employee will not be paid a commission
on the termination fee.


Provided the Employee remains engaged as the commercial contact with the
customer, Employee will receive a commission in accordance with the chart set
forth above based on the amount paid to Astea each year, less third party
software costs.


To be fully commissionable, a hosted sale must be made to either a new customer
or a new division of an existing customer.  A sale of a hosted solution to a new
customer will include all hosting services sold to a customer new to Astea or
all add-on hosting services that occur within 12 months of the date of the
original sale.


Add-on sales to an existing customer will be commissionable at 50% of the rate
that would have been paid on a new hosted sale, based on the table above.  For
example, if an existing customer added 20 additional licenses 2 years after the
original sale and the Employee has achieved 60% of his/her Quota for the Plan
Year, the commission percentage that will be paid to the Employee will be 1.75%
(50% of the 3.5% rate the Employee would be entitled for a hosting sale to a new
customer).  Furthermore, this sale will not be counted towards Quota attainment.


Conversion of an Existing On-Premises Perpetual License Customer on Maintenance
to a Hosted Solution - In the event a customer converts from an on–premises
(perpetual) license to a hosted solution, Employee shall receive a commission
equal to:


1.
2% of the gross implementation fees, net of any third party costs (such as
Scribe or other middleware Astea purchases, outside consultants, etc.);

2.
2.5% of the aggregate hosting fee received by Astea in the first 3 years from
contract signature; and

3.
Quota credit equal to 50% of the contract value (total revenue over the
contract's life)

2.2 Discounts:


Employee may offer a customer up to a 10% discount off Astea's list price for
licensed software.  Additional discounts for licensed software as well as all
discounts for services and maintenance must be documented and approved in
advance by Astea's Chief Executive Officer and Chief Financial Officer.


2.3 Commission Splits because of Cooperative Effort:


When Astea's Chief Executive Officer and Chief Financial Officer determine that
more than one sales person (whether based in the United States or in one of
Astea's overseas branch offices) has actively participated in the phases of a
particular transaction, the commission may be split among the sales personnel
and others involved at the sole discretion of Astea's Chief Executive Officer
and Chief Financial Officer.  In no event will Astea pay more than 100% of the
commission in total, unless Astea's Chief Executive Officer and Chief Financial
Officer approve such payments in writing in advance.


2.4 Conditions Necessary to Earn a Commission:


In no event will any commission be earned and payable for the sale of a
particular eligible product or service unless and until all of the following
conditions are met:
 
 

--------------------------------------------------------------------------------




i) The eligible product is shipped/provided to the customer;


ii) the eligible product is received by the customer;


iii) all required written purchase orders, contracts and other applicable terms
and conditions, including credit worthiness, and associated paperwork are
received and approved by Astea's Chief Financial Officer via Astea's contract
administration process, including satisfaction of software license revenue
recognition accounting principles determined by the sole discretion of Astea's
Chief Financial Officer;


iv) all documents required under Astea's system of internal controls relating to
license sales have been timely and accurately completed, including the completed
and approved price lists, price lock worksheets, if applicable, and license
request forms after the sales is completed;


v) Employee has complied with all applicable Astea policies and procedures,


vi) payment has been received by Astea from the customer for the relevant
products and/or services; and


vii)  for Category A products (License Sales), satisfaction of software license
revenue recognition accounting principles determined in the sole discretion of
the Chief Financial Officer;


In the case of a hosting agreement, Category C, all of the above conditions,
with the exception of revenue recognition must occur.


Sales personnel may only sell products that Astea can deliver, unless
specifically defined and pre-approved in a contract accepted by Astea.


No commission will be paid to Employee if Employee is not an employee in good
standing of Astea at the time the commission is earned as set forth in this
Section 2.4.


2.5 Payment of Earned Commissions:


A.
Commissions for Category A products (Licensed Sales) which are earned and
otherwise payable in accordance with this Plan shall be paid to Employee in the
month following Astea's receipt of payment from the customer.



B.
Commissions for Category B products (Indirect Sales) which are earned and
otherwise payable in accordance with this Plan shall be paid to Employee at the
end of the month following Astea's receipt of payment from the customer.


C.
Commissions for Category C products (Hosted Solutions) which are earned and
otherwise payable in accordance with this Plan shall be paid to Employee at the
end of the month following Astea's receipt of payment from the customer.



Other incentive awards, if earned, will be paid on the first regular pay date
after results are reported and can be confirmed and evaluated.  Astea may
withhold payments or parts of payments that are under further consideration or
dispute.


2.6 Reversal of Commissions for Returned Products or Services:


Should a customer return the product or portion of the product for a refund, or
receive a refund on services, or receive a credit on future products/services
for products/services already paid in full, the commission paid, on the
refund/credit portion only, shall be reversed and debited from any commission
otherwise payable to Employee. If Astea does not receive payment for the license
or services from the customer for any reason whatsoever, then the Employee
agrees that any incentive compensation payments, or bonuses he/she has been paid
related to those licenses or services are fully recoverable.  In this situation,
the Employee authorizes Astea to recover such incentive compensation payments by
charging them back or by reducing the Employee's future salary, incentive
compensation payments, or bonus payments, as allowed by applicable laws.
 
 

--------------------------------------------------------------------------------

 


2.7 Further Limitations on Payment of Commissions and Bonuses:


In no event shall the total commission paid by Astea for any particular
transaction exceed the total amount which would have been payable if the
transaction had been handled by a single sales person.


Amounts payable under this Plan are subject to verification and audit by Astea
and its auditors.  Notwithstanding any other term or condition in this Plan,
Astea expressly reserves the right to adjust, modify or reduce the commissions
payable under this Plan based upon unusual facts or circumstances as determined
by the Astea Sales Arbitration Committee in its sole discretion.


2.8 Reduction of Commissions:


Astea may reduce Employee's commission percentage by 1% in the event Employee
fails to complete the following actions within 7 days of closing any transaction
(for illustration, if the Employee would be entitled to a 5% commission
percentage and fails to submit the required documentation in the allotted time
period, the commission rate paid on the sale will be reduced to 4%):


(i) completed and approved price lists,
(ii) price lock worksheets, if applicable, and
(iii) license request forms after the sales is completed


3.0 Plan Administration:


As a requirement of employment Employee must submit a signed copy of this Plan
document to Astea's Chief Financial Officer, an original of which will be kept
on file by Astea management. The Astea finance department will maintain a
compensation statement for each salesperson which will reflect in detail all
credits and debits to Employee's incentive compensation account and all payments
made. A statement of all bookings, orders and shipments will be furnished to
Employee relating to his/her incentive compensation. An incentive compensation
statement will be furnished to Employee reflecting the incentive compensation
status of each quarter.


It is the responsibility of Employee to report any errors on an incentive
compensation statement within ninety (90) days of the date of the statement.  No
adjustments will be made after ninety (90) days of the date of the statement.


4.0 Interpretation and Dispute Resolution:


Disputes concerning the interpretation of this Agreement shall be directed to
Astea's Chief Financial Officer.  In the event that Astea's Chief Financial
Officer is unable to resolve any disputes, then Astea's Chief Executive Officer
shall have the complete authority and discretion to interpret this Plan and
resolve any disputes regarding interpretation of this Plan.  Any such decisions
shall be final and binding upon all parties involved.


This Agreement is governed by the laws of the Commonwealth of Pennsylvania.


In the event Astea, or any of its representatives, retain legal counsel in order
to enforce their rights under this Plan, or in response to a claim that Astea,
or its representatives, have breached or otherwise interfered with the terms of
this Plan, express or implied, then the Employee agrees to be responsible for
the payment of all reasonable attorney's fees and costs incurred by Astea and
its representatives if the claim or dispute is resolved favorable to Astea or
its representatives by a court of competent jurisdiction or other decision
making body.


Interpretations of Plan provisions, administrative processes, and the
administration of exceptions and non-standard sales or service arrangements are
the responsibility of Astea.


5.0 General:


Astea may, in its sole discretion, terminate, amend, supplement or supersede the
terms of this Plan at any time upon 30 days' written notice to Employee. 
Failure to satisfactorily meet the job responsibilities or accomplish the goals
as time progresses may subject the Employee to probationary review or other
disciplinary action, including possible termination in accordance with local
law.  Astea reserves, in its sole discretion, the right to accept or reject any
order, to set and modify prices, to modify its product line and to manage and
change its business in a manner which best serves Astea in the judgment of its
management.
 
 

--------------------------------------------------------------------------------



The Employee understands that this Agreement does not establish employment for
any definite term.  The Employee and Astea agree that either party may terminate
the employment relationship at any time, for any reason, with or without cause.
Employee shall be entitled only to payment of incentive compensation earned
prior to the date of Employee's termination.


If unearned or recoverable incentive compensation has been paid prior to
termination, any monies due the Employee at termination (e.g., earned incentive
compensation, bonuses, salary, expenses, etc.) shall be applied to offset the
prior payment of such incentive compensation, if permitted by applicable law. 
The Employee agrees to repay any previously paid but unearned or recoverable
incentive compensation that is not offset in the manner described above.  Final
payment of incentive compensation or bonuses earned prior to termination will be
made within 14 days after termination. The Employee shall not be entitled to any
compensation or claim relating to any sales or potential sales not provided for
herein.


It is Astea's policy to compete for business fairly and ethically.  Astea's
products will be sold on the basis of their technical and other merits, and
related service and support and not by unfairly criticizing Astea's competitors
or their products, personnel, practices or capabilities.  While it is acceptable
to compare competitors' products to Astea's using published facts and Astea 's
own knowledge of facts developed internally or from customers and prospects, it
is not proper for Astea personnel to disseminate information about products,
whether Astea's or those of a competitor, which are known to be untrue or
exaggerated or which have not been substantiated by valid test results or other
proof to support the claim.  Hearsay, rumors or opinions do not constitute
substantiation.  Further, it is impermissible to obtain or attempt to obtain
customer lists or other trade secrets through bribery, theft, discussions with
former employees or other questionable methods.  Questions about the possibility
of specific claims or practices should be referred to Astea's Chief Executive
Officer.


This Agreement contains the entire understanding between the Employee and Astea
concerning the subject matter hereof.  Any prior understanding or agreements,
whether oral or written, are superseded by this Agreement.  Employee has read,
understands, and agrees to the terms set forth herein and further understands
and agrees that Astea is not subject to, or bound by, any implied obligations or
agreements of any kind under this Plan.  This Agreement may not be modified
except with the written approval of the Chief Financial Officer of Astea.


EMPLOYEE:


______________________________



Employee name:




DATE: _________________, 2018





 

--------------------------------------------------------------------------------